             Case 20-33233 Document 2431 Filed in TXSB on 12/14/20 Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                              ENTERED
                                                                                                                  12/14/2020
                                                                     §
    In re:                                                           §     Chapter 11
                                                                     §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                          §     Case No. 20-33233 (DRJ)
                                                                     §
                                      Debtors.                       §     (Jointly Administered)
                                                                     §
                                                                     §     Re: Docket No. 1558

               AGREED ORDER GRANTING (I) RELIEF FROM THE AUTOMATIC
             STAY, EFFECTIVE AS OF JANUARY 4, 2021, AND (II) RELATED RELIEF

             Upon the motion (the “Motion”)2 of Madison Hendrix, Traci Hendrix, Norma Lyn

Maldonado, and Erica Beddingfield (collectively, the “Movants”), for entry of an order

(this “Order”): (a) granting relief from the automatic stay and (b) granting related relief; and the

above-captioned debtors and debtors in possession (collectively, the “Debtors”) and the Movants

having mutually agreed that entry of this Order is in the best interest of the Debtors’ estates, their

creditors, and other parties in interest; and this Court having jurisdiction over this matter pursuant

to 28 U.S.C. § 1334; this Court having found that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); and that this Court may enter a final order consistent with Article III of the United

States Constitution; and this Court having found that venue of this proceeding and the Motion in

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having reviewed the

Motion and having determined that the legal and factual bases set forth in the Motion establish just



1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake
      Energy Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is
      6100 North Western Avenue, Oklahoma City, Oklahoma 73118.

2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.




KE 72858654.1
        Case 20-33233 Document 2431 Filed in TXSB on 12/14/20 Page 2 of 6




cause for the relief granted herein; and upon all of the proceedings had before this Court; and after

due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

         1      The automatic stay imposed by section 362 of the Bankruptcy Code and any

injunction or stay contained in any approved plan or confirmation order are modified, effective as

January 4, 2021, with respect to the Texas Actions and the MDL Proceeding solely to the extent

necessary to enable (a) the Texas Actions and the MDL Proceeding to proceed to final judgment

or settlement and (b) the Movants to recover any final judgment or settlement (i) solely from

proceeds of any applicable insurance policies (the “Policies”), and (ii) to the extent any such

judgment or settlement is not satisfied from the proceeds of the Policies, as general unsecured

prepetition claims in the Debtors’ chapter 11 cases, subject to treatment as such under any

confirmed plan.

         2      The Movants agree and acknowledge that: any amounts recovered against the

Debtors by the Movants by a final order or settlement in the Texas Actions or the MDL Proceeding

are limited (i) solely to proceeds from the Policies, if any, and (ii) to the extent any such judgment

or settlement is not satisfied from the proceeds of the Policies, as general unsecured prepetition

claims in the Debtors’ chapter 11 cases, subject to treatment as such under any confirmed plan.

To the extent necessary, Plaintiff may take legal action against the insurance companies that have

issued the Policies in order to obtain the proceeds of the Policies and/or enforce the rights of the

Debtors against the insurance companies issuing the Policies.

         3      Except as set forth herein, the Movants shall not seek any recovery from the

Debtors, their estates, or their successors (solely in such capacity) for any amounts that may be

awarded to Movants in the Texas Actions or the MDL Proceeding.

         4      Movants’ respective proofs of claim shall be allowed in an amount equal to the


                                                  2

KE 72858654.1
         Case 20-33233 Document 2431 Filed in TXSB on 12/14/20 Page 3 of 6




amount of any final non-appealable judgment in the above-referenced cases or any settlement

resolving the claims, less the amount of proceeds of the Policies received by the Movants on

account of such judgment or settlement, if any.

         5      Following approval by the Bankruptcy Court and entry of this Order, the Movants

shall file this Order in the court in which the Texas Actions and the MDL Proceeding are pending.

         6      By agreeing to this Order, neither the Debtors nor the Movants are waiving and

will not be deemed to have waived any available rights, claims, counterclaims, or defenses,

including at law, equity, or otherwise with respect to the Texas Actions and the MDL Proceeding.

         7      This Order is without prejudice to Movants’ rights to recovery against any non-

Debtor Defendants that are parties to the Texas Actions or the MDL Proceeding.

         8      Neither this Order nor any negotiations and writings in connection with this Order

will in any way be construed as or deemed to be evidence of or an admission on behalf of the

Debtors or the Movants regarding any claim or right that such party may have against the other

party.

         9      Neither this Order, nor any terms contained herein shall be offered in evidence in

any legal proceeding or administrative proceeding among or between the Debtors and the Movants,

other than as may be necessary: (i) to obtain approval of and to enforce this Order, (ii) to seek

damages or injunctive relief in connection therewith, or (iii) to prove that the automatic stay has

been modified to allow prosecution of the Texas Actions and the MDL Proceeding in accordance

with the terms of this Order.

         10     Nothing herein (a) alters, amends or otherwise modifies the terms and conditions

of any insurance policies issued to the Debtors or of any related agreements; (b) relieves the

Debtors of any of their obligations under the insurance policies and related agreements; (c) creates


                                                  3

KE 72858654.1
        Case 20-33233 Document 2431 Filed in TXSB on 12/14/20 Page 4 of 6




or permits a direct right of action by any claimants against any of the Debtors’ insurers where no

such right previously existed; (d) precludes or limits, in any way, the rights of any insurer to contest

and/or litigate the existence, primacy and/or scope of available coverage under any allegedly

applicable policy or to otherwise assert any defenses to coverage; or (e) constitutes a determination

or admission that coverage exists with respect to any claims. For the avoidance of doubt, the

automatic stay is lifted, if and to the extent applicable, to allow, but not to require, the Debtors and

the Debtors’ insurers to (a) administer, handle, defend, settle, and/or pay the claims (and any costs

related thereto) of Movants subject to and in accordance with the terms of any applicable insurance

policies and related agreements; and (b) draw on any and all collateral provided by or on behalf of

the Debtors therefor if and when the Debtors fail to pay and/or reimburse any insurers and third

party administrators for any such amounts.

         11      This Agreed Order and the confirmation order to be entered in the above-captioned

chapter 11 cases are to be read consistently and to each incorporate the terms of the other.

         12      The Bankruptcy Court retains exclusive jurisdiction with respect to any disputes

arising from or other actions to interpret, administer, or enforce the terms and provisions of this

Stipulation.

 Houston, Texas
  Signed:
 Dated:    December 2020
        ___________, 14, 2020.

                                                  ____________________________________
                                                    DAVID R. JONES
                                                  DAVID R. JONES
                                                    UNITED  STATES BANKRUPTCY JUDGE
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                   4

KE 72858654.1
        Case 20-33233 Document 2431 Filed in TXSB on 12/14/20 Page 5 of 6




AGREED TO THIS 10th DAY OF DECEMBER, 2020:


 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                         KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)    KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)       Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
 Kristhy M. Peguero (TX Bar No. 24102776)      Marc Kieselstein, P.C. (admitted pro hac vice)
 Veronica A. Polnick (TX Bar No. 24079148)     Alexandra Schwarzman (admitted pro hac vice)
 1401 McKinney Street, Suite 1900              300 North LaSalle Street
 Houston, Texas 77010                          Chicago, Illinois 60654
 Telephone:      (713) 752-4200                Telephone: (312) 862-2000
 Facsimile:      (713) 752-4221                Facsimile: (312) 862-2200
 Email:          mcavenaugh@jw.com             Email:        patrick.nash@kirkland.com
                 jwertz@jw.com                               marc.kieselstein@kirkland.com
                 kpeguero@jw.com                             alexandra.schwarzman@kirkland.com
                 vpolnick@jw.com

 Co-Counsel to the Debtors                     Co-Counsel to the Debtors
 and Debtors in Possession                     and Debtors in Possession


-and-



 By: /s/ Jason Itkin                          Laura Davis Jones (Pro Hac Vice)
 ARNOLD & ITKIN LLP                           PACHULSKI STANG ZIEHL & JONES LLP
 Jason A. Itkin                               919 North Market Street, 17th Floor
 Texas Bar No. 24060816                       P.O. Box 8705
 Noah Wexler                                  Wilmington, DE 19899 (Courier 19801)
 Texas Bar No. 2403246                        Telephone:     (302) 652-4100
 6009 Memorial Drive                          Facsimile:     (302) 652-4400
 Houston, TX 77007                            Email:         ljones@pszjlaw.com
 Telephone:       (713) 222-3850
 Email:           jitkin@arnolditkin.com
                   nwexler@arnolditkin.com

 Co-Counsel for Madison Hendrix               Co-Counsel for Madison Hendrix




KE 72858654.1
        Case 20-33233 Document 2431 Filed in TXSB on 12/14/20 Page 6 of 6



 By: /s/ Omar G. Alvarez                           Michael P. Lyons (Pro Hac Vice Pending)
 O.G. ALVAREZ & ASSOCIATES, P.C.                   Texas State Bar No. 24013074
 Omar G. Alvarez (Pro Hac Vice Pending)            mlyons@lyons-simmons.com
 Texas Bar No. 24045402                            Christopher J. Simmons (Pro Hac Vice Pending)
 21022 Gathering Oak                               Texas State Bar No. 24058796
 San Antonio, TX 78260                             csimmons@lyons-simmons.com
 Telephone:     (210) 354-3900                     Stephen Higdon (Pro Hac Vice Pending)
 Facsimile:     (800) 948-7571                     Texas State Bar No. 24087719
 Email:         ogalvarez@ogalvarezlaw.com         shigdon@lyons-simmons.com
                                                   LYONS & SIMMONS, LLP
 Counsel for Norma Lyn Maldonado                   2101 Cedar Springs Road, Suite 1900
                                                   Dallas, Texas 75201
                                                   Telephone:      (214) 665-6900
                                                   Facsimile:      (214) 665-6950

                                                   Co-Counsel for Traci Hendrix


 By: /s/ Clark O. Brewster                         Chad J. Kutmas (Pro Hac Vice)
 Clark O. Brewster (Pro Hac Vice)                  OBA #19505
 Texas State Bar No. 786841                        ckutmas@nwlawok.com
 cbrewster@brewsterlaw.com                         NORMAN WOHLGEMUTH
 Guy A. Fortney (Pro Hac Vice)                     401 S. Boston Avenue, Suite 3200
 Oklahoma State Bar No. 17027                      Tulsa, OK 74103
 gfortney@brewsterlaw.com                          Telephone:     (918) 583-7571
 Montgomery L. Lair (Pro Hac Vice)                 Facsimile:     (918) 584-7846
 Oklahoma State Bar No. 17546
 mlair@brewsterlaw.com                             Co-Counsel for Traci Hendrix
 BREWSTER & DE ANGELIS, PLLC
 2617 E. 21st Street                               -and-
 Tulsa, OK 74114
 Telephone:       (918) 742-2021
 Facsimile:       (918) 742-2197

 Co-Counsel for Traci Hendrix




 By: /s/ J. Chad Parker
 J. Chad Parker, PLLC (Pro Hac Vice Pending)
 Texas Bar. No. 00786153
 3808 Old Jacksonville Road
 Tyler, TX 75701
 Telephone:      (903) 509-3400
 Facsimile:      (903) 509-3401
 Email            chad@jchadparker.com

 Counsel for Erika Beddingfield



                                               6
KE 72858654.1
